EXHIBIT 10.3

ImmuCell Corporation

 

Commercial Promissory Note for $600,000 between the Company and TD Bank, N.A.
dated August 13, 2010.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

COMMERCIAL

PROMISSORY NOTE

 

U.S. $600,000.00

  

Portland, Maine

     

August 13, 2010

  

FOR VALUE RECEIVED, the undersigned, ImmuCell Corporation (the “Borrower”),
having a mailing address of 56 Evergreen Drive, Portland, ME, promises to pay to
the order of TD Bank, N.A. (together with its successors and assigns, the
“Lender”), at its principal place of business at One Portland Square, P.O. Box
9540, Portland, Maine 04112-9540 the principal sum of Six Hundred Thousand &
00/100 Dollars ($600,000.00) or so much thereof as may be advanced in accordance
with the terms hereof.

RATE OF INTEREST:

For each day all or any part of the principal amount due hereunder shall remain
outstanding, interest shall accrue on the outstanding and unpaid principal
amount due hereunder at the following rates per annum (each a “Rate of
Interest”) and shall be computed on the basis of actual days elapsed in a 360
day year:

1.        Commencing on the date hereof and continuing until the Maturity Date
and payment in full of all indebtedness evidenced hereby, this Note shall bear
interest at a variable and fluctuating annual rate equal to Three and One
Quarter percent (3.25%) above the One Month LIBOR (London Interbank Offered
Rate); provided, however, that in all events, that the Rate of Interest shall
never be less than the floor of four and a quarter percent (4.25%).

2.        The Rate of Interest shall be adjusted monthly, with each adjustment
effective on the 13th day of each month (each a “Reset Date”) in accordance with
changes in said One Month LIBOR and the terms hereof. Each resulting change in
the Rate of Interest shall become effective, without notice to Borrower (which
notice is hereby expressly waived by Borrower and all endorsers, guarantors, and
sureties).

3.        “LIBOR” (London Interbank Offered Rate) means the rate of interest in
U.S. Dollars (rounded upwards, at the Lender’s option, to the next 100th of one
percent) equal to the British Bankers’ Association LIBOR (“BBA LIBOR”) for the
equivalent interest period as published by Bloomberg (or such other commercially
available source providing quotations of BBA LIBOR as designated by Lender from
time to time) at approximately 11:00 A.M. (London time) two London Banking Days
prior to the Reset Date; provided however, if more than one BBA LIBOR is
specified, the applicable rate shall be the arithmetic mean of all such rates.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England. If, for any reason, such rate is not available,
the term LIBOR shall mean, with respect to any interest period, the rate of
interest per annum determined by Lender to be the average rate per annum at
which deposits in dollars are offered for such Interest Period by major banks in
London, England at approximately 11:00 A.M. (London time) two London Banking
Days prior to the Reset Date.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

4.    DEFAULT / POST JUDGMENT INTEREST RATE. The Lender shall have the right to
charge interest on the unpaid principal balance hereof at an interest rate of
four percent (4.0%) per annum in excess of the Rate of Interest otherwise
payable as provided herein (the “Default Rate”) for any period during which the
Borrower shall be in default under any material provision hereof or there shall
be a default under any other document guarantying, governing or securing this
Note. The Default Rate shall apply following entry of any judgment hereon
notwithstanding any otherwise applicable statutory rate.

MONTHLY PAYMENTS OF PRINCIPAL AND INTEREST:

Payments of principal and interest upon this Note shall be calculated and paid
as follows:

1.        Borrower shall have up to six (6) months from the date hereof to
request and receive advances of the loan proceeds. Such requests shall be made
by Borrower to Lender in writing.

2.        Beginning on September 13, 2010 and continuing on the 13th day of each
successive month through, to and including February 13, 2011, Borrower shall
make monthly payments of interest only in arrears to Lender. Each monthly
payment shall be equal to the total amount of interest that accrues on the total
amount of principal that has been advanced hereunder.

3.        Beginning on March 13, 2011 and continuing on the 13th day of each
successive month, through, to, and including July 13, 2015, Borrower shall make
monthly payments of principal and interest to Lender in amounts deemed necessary
by Lender in its sole discretion to amortize the then-outstanding principal
balance over the remainder of a five (5) year amortization schedule that
commenced on the date hereof at the Rate of Interest then in effect.

4.        Payments shall be applied first to costs and expenses of the Lender
for which Borrower is responsible under the terms of this Note or any instrument
securing this Note, then to interest, and the remainder to reduction of
principal.

TERM AND MATURITY:

The term of the loan evidenced hereby shall be five (5) years. Therefore, unless
sooner accelerated, the Note shall mature on August 13, 2015 (the “Maturity
Date”) at which time the entire principal balance of this Note (including costs
and late fees), together with all interest thereon, shall be due and payable
without further notice or demand.

PREPAYMENT PREMIUM:

The loan evidenced hereby may be prepaid in part or in full at any time without
premium.

LATE CHARGES:

The Lender shall collect a “late charge” of six cents ($.06) for each one dollar
of each payment due hereunder which is not paid within fifteen (15) days after
the due date hereof. Acceptance by Lender of any late payment on one occasion
shall not constitute a waiver by Lender of any defaults or of its right to
insist on timely payments on any subsequent occasion.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

EVENTS OF DEFAULT; REMEDIES:

Each of the following shall constitute an “Event of Default” hereunder:

1.        Borrower shall fail to pay any installment of principal and/or
interest hereunder when due;

2.    any default or breach of condition shall occur under other terms of this
note or under the terms of any current or future guaranty, security agreements,
negative pledge or mortgages governing, securing or relating to this note or any
modifications, renewals, or extensions hereof, not cured within any applicable
grace or cure period;

3.        there shall be any default under any other obligation or note from
Borrower to Lender of any kind or nature whatsoever, whether now existing or
hereafter arising, continuing after the expiration of any applicable grace or
cure period;

4.    the dissolution, liquidation or cessation of business of Borrower or any
guarantor that is an entity;

5.    Borrower’s or any guarantor’s failure to provide the Lender with financial
information, including tax returns and financial statements, within any period
required by this note or any guaranty, security agreement, loan agreement or
other loan document governing, securing or relating to this note or any
modifications, renewals, or extensions hereof continuing for thirty (30) days
after written notice;

6.        the insolvency, business failure of or the commencement of any kind of
insolvency , receivership or bankruptcy proceedings by, or if not dismissed
within sixty (60) days, against Borrower or any guarantor, or the Borrower’s or
any entity guarantor’s taking a company vote authorizing such a filing or the
retention of counsel for said purpose;

7.        there shall occur, in the reasonable opinion of Lender, a material
adverse change in the condition (financial or otherwise) of Borrower or any
guarantor relative to (a) the condition of Borrower as reflected in the written
financial projections delivered to Lender by Borrower prior to the date hereof,
or (b) the condition of any such guarantor as reflected in any historical
financial information provided by such guarantor to Lender.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

Upon the occurrence of any “Event of Default” as defined above, Lender shall
have the right to declare the entire indebtedness evidenced hereby immediately
due and payable without notice or demand and to exercise any or all other
remedies available at law or equity or as set forth in any documents securing
this Note; provided, however, in the case of an Event of Default described in
paragraph (6) above, (i) all amounts payable by the Borrower hereunder,
including, without limitation, the principal balance and all accrued interest on
this Note, shall automatically become immediately due and payable, without
notice, action or election by Lender, and (ii) Lender may enforce any other
rights granted pursuant to this Note, any other document, or by applicable law.

Upon the occurrence of any “Event of Default” as defined above, the Lender is
also hereby fully authorized without notice to reduce to possession and
ownership any and all money, deposits, credits, securities, and other property
or proceeds thereof, now or hereafter in the hands of the Lender on deposit or
otherwise for the account of, to the credit of, or belonging to, the Borrower,
any Obligor, or the Borrower and any Obligor (collectively, the “Deposits”), and
to apply same to any or all of the Liabilities hereunder, or Lender may impose
an administrative freeze or hold on Borrower’s accounts or Deposits.

As used herein “Liabilities” means any and all liabilities, indebtedness, and
obligations of the Borrower and/or each Obligor to Lender of any nature
whatsoever, now existing or hereafter arising, due or to become due, absolute or
contingent, direct or indirect and whether joint, several, or joint and several;
and “Obligor” shall mean and include each endorser, surety, guarantor or other
party primarily or secondarily liable to the Lender hereunder other than the
Borrower.

Borrower hereof agrees to pay all costs of collection, enforcement, supervision,
and administration of this Note and the indebtedness evidenced hereby, including
reasonable attorneys fees and costs by Lender’s attorneys, upon any actual or
threatened default hereunder, whether or not suit is commenced. Borrower also
agrees to pay all costs of Lender, including reasonable fees and costs of its
attorneys, incurred in connection with any Bankruptcy, reorganization,
insolvency, or other similar proceedings involving Borrower or any guarantor
hereof.

FINANCIAL INFORMATION AND REPORTING:

As a material covenant hereof, Borrower agrees to provide Lender (i) within
ninety (90) days after the close of Borrower’s fiscal year, complete audited
financial statements for Borrower prepared in accordance with generally accepted
accounting procedures together with any management letter that shall have been
issued, and (ii) within forty five (45) days after the close of each of the
first three quarters of Borrower’s fiscal year management prepared financial
statements including a detailed balance sheet and profit and loss statement, and
aging of accounts receivable and accounts payable; and (iii) such other
documents and things evidencing Borrower’s net worth and financial condition as
Lender may reasonably request from time to time.

ADDITIONAL PROVISIONS:

All parties hereto (whether maker, endorser, guarantor, or otherwise) hereby
severally waive demand, presentment, notice of dishonor, protest, notice of
protest and notice of acceleration; and every guarantor, accommodation maker,
and endorser hereof assents to the terms of this Note and consents to any and
all extensions or other indulgences, to any substitution, exchange or the
release of any collateral and to the addition or release of any other party or
person in any way liable hereunder, all without



--------------------------------------------------------------------------------

ImmuCell Corporation

 

notice, and generally waive all suretyship rights and defenses while any sums
remain outstanding hereunder.

As a material covenant hereof, Borrower shall maintain its primary deposit
relationship with Lender.

The obligations of all current and future makers, guarantors, and endorsers
hereof shall be both joint and several.

This Note evidences a loan for business and/or commercial purposes, and not for
consumer or household purposes.

This Note is, and is intended to be, secured by, inter alia:

 

 

3.

A first priority Mortgage, Security Agreement, Assignment of Leases and Rents
and Financing Statement dated on or about even date herewith with respect to
property located at or about 56 Evergreen Drive, Portland, Maine; and

 

 

4.

A first perfected security interest in all business assets of Borrower,
including all accounts, inventory, machinery and equipment, general intangibles,
fixtures, documents, deposit accounts, letter of credit rights, chattel paper,
motor vehicles and all products and proceeds thereof, in accordance with a
Security Agreement dated on or about even date herewith.

This Note may also be secured by other instruments executed and delivered by
Borrower to Lender from time to time that either (a) specifically reference this
Note, or (b) secure all obligations of Borrower to Lender. Reference is also
hereby made to a Loan Agreement with respect to certain financial covenants
dated on or about even date herewith. Borrower agrees with Lender that any
default by Borrower under said Loan Agreement shall constitute an Event of
Default under this Note.

Whenever notice, demand or a request may properly be given to Borrower hereof
under this Note, the same shall always be sufficient if in writing and deposited
in the United States mails, certified mail, postage prepaid, return receipt
requested, addressed to Borrower either at the address given in this Note as
Borrower’s address, or the business address last given at least 14 days prior to
the giving of notice in question in writing to Lender hereof by Borrower for
purposes of such notice, or at the time of delivery and actual receipt if given
by hand delivery. Any such notice, demand or request shall be treated as having
been given upon deposit in the United States mails, by certified or registered
mail, postage prepaid, and return receipt requested, or upon the date of such
hand delivery.

This Note is being executed and delivered in Portland, Maine and shall be
governed by and construed in accordance with the laws of the State of Maine, to
the maximum extent the parties may so lawfully agree. Borrower hereby submits to
the jurisdiction of any state or federal court located within the State of
Maine, to the jurisdiction of any state, federal or other court of the United
States of America, the State of Maine, or any other state, district,
commonwealth, territory, county, province, or country in which assets owned by
Borrower are or may be located (including jointly with others). Notwithstanding
any provision herein or in any instrument now or hereafter securing this Note,
the total liability for payments in the nature of interest shall not exceed the
limits imposed by the usury laws of said State.



--------------------------------------------------------------------------------

ImmuCell Corporation

 

ALL PARTIES HERETO HEREBY KNOWINGLY, IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT ANY SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS NOTE, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE, ANY DOCUMENT SECURING THIS NOTE OR ANY OTHER
LOAN DOCUMENT RELATING TO OR ARISING UNDER THIS NOTE, OR ANY COURSE OR CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY HERETO OR TO ANY SUCH LOAN DOCUMENT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE SUBJECT LOAN TRANSACTION.

In the event any provision of this Note shall be determined by a court of
competent jurisdiction to be invalid or unenforceable, said provision shall be
deemed to be deleted and this Note modified accordingly and in such manner as to
give effect to all other provisions hereof to the maximum extent possible with
only the invalid or unenforceable provisions removed.

EXECUTED AS A SEALED INSTRUMENT, as of the day and year first above written.

 

 

ImmuCell Corporation

 

 

/s/ David J. Champoux

 

By:

 

/s/ Michael F. Brigham

 

Witness

   

Michael Brigham

     

Its duly authorized President and CEO

 